NOS. 12-15-00145-CR
                                      12-15-00146-CR
                                      12-15-00147-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

BRITTANY MICHELLE BARRETT,                     §      APPEALS FROM THE 114TH
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Brittany Michelle Barrett appeals her three convictions for aggravated assault with a
deadly weapon. The trial court sentenced her to fifteen years of imprisonment in each case, the
sentences to run concurrently.    In cause numbers 12-15-00145-CR and 12-15-00147-CR,
Appellant complains of the trial court’s assessment of restitution.          In cause number
12-15-00146-CR, Appellant’s counsel filed a brief in compliance with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). Thereafter, Appellant filed a pro se brief in cause number 12-15-00146-CR.
We affirm.


                                        BACKGROUND
       Appellant was indicted for aggravated assault with a deadly weapon in three cases, and
she pleaded guilty to each of them.      The trial court placed her on deferred adjudication
community supervision for ten years in each case. The State later moved to proceed to final
adjudication in all three cases. At the hearing on the motion, Appellant pleaded true to the
allegations in the motion. The court granted the State’s motion and adjudicated Appellant guilty
in each case. The court sentenced her to imprisonment for fifteen years in each case, the
sentences to run concurrently. In cause number 12-15-00145-CR, the court ordered Appellant to
pay $561.33 to East Texas Medical Center-Emergency Medical Services and $671.33 to East
Texas Medical Center Hospital, “C/O SMITH COUNTY DISTRICT CLERK’S OFFICE,” as
restitution. In cause number 12-15-00147-CR, the court ordered Appellant to pay $67,106.00 to
Mother Frances Hospital, “C/O SMITH COUNTY DISTRICT CLERK’S OFFICE,” as
restitution.


                               12-15-00145-CR AND 12-15-00147-CR
        In her sole issue in cause numbers 12-15-00145-CR and 12-15-00147-CR, Appellant
asserts that the evidence is legally insufficient to support the trial court’s assessment of
restitution.
Applicable Law and Analysis
        We review challenges to restitution orders under an abuse of discretion standard.
Cartwright v. State, 605 S.W.2d 287, 288-89 (Tex. Crim. App. 1980). The court abuses its
discretion when it acts in an arbitrary or unreasonable manner. Montgomery v. State, 810
S.W.2d 372, 380 (Tex. Crim. App. 1990). There must be evidence in the record to show that the
amount of restitution set by the court is supported by a factual basis. Cartwright, 605 S.W.2d at
289.
        The victims were individuals Appellant hit with the vehicle she was driving. They each
required medical care and were taken to local hospitals. The record includes a postsentence
investigation report supported by documentation reflecting the amounts owed to the respective
hospitals where two of the victims were taken, as well as the bill for the ambulance for one of the
victims. The record contains statements of charges and affidavits attesting to the losses incurred
as a result of the offenses.
        The evidence shows charges of $713.96 for East Texas Medical Center-Emergency
Medical Services and $853.75 for East Texas Medical Center for the victim in trial court cause
number 114-0873-12, appellate cause number 12-15-00145-CR. Additionally, the evidence
shows charges of $68,662.15 for Trinity Mother Frances Hospital for the victim in trial court
cause number 114-0875-12, appellate cause number 12-15-00147-CR. Accordingly, the record
supports the amounts of restitution set by the trial court. See Jones v. State, 713 S.W.2d 796,



                                                2
797 (Tex. App.−Tyler 1986, no pet.). Therefore, the trial court did not abuse its discretion in
ordering Appellant to pay restitution in the amounts stated in the judgments.
       Although unclear, Appellant appears to complain that the trial court ordered the
restitution amounts to be paid to the entities that provided medical care and transportation to the
victims rather than directly to the victims. This complaint is waived for failure to raise it in the
trial court. See Idowu v. State, 73 S.W.3d 918, 921 (Tex. Crim. App. 2002). We note, however,
that there is some authority for upholding such an order. The code of criminal procedure
authorizes the trial court to, “in the interest of justice, order restitution to any person who has
compensated the victim for the loss to the extent the person paid compensation.” TEX. CODE
CRIM. PROC. ANN. art. 42.037(f)(1) (West Supp. 2015). The San Antonio court of appeals, in
addressing a complaint that the trial court ordered a defendant to pay restitution to the medical
center that treated the victim, determined that the medical center had “in effect” advanced the
funds for the victim’s care. The court held that the trial court did not abuse its discretion.
Narvaez v. State, 40 S.W.3d 729, 730 (Tex. App.−San Antonio 2001, pet. dism’d). We overrule
Appellant’s sole issue in cause numbers 12-15-00145-CR and 12-15-00147-CR.
Disposition
       Having overruled Appellant’s sole issue, we affirm the trial court’s judgments in cause
numbers 12-15-00145-CR and 12-15-00147-CR.


                                            12-15-00146-CR
       In cause number 12-15-00146-CR, Appellant’s counsel filed a brief in compliance with
Anders and Gainous, stating that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error upon which an appeal can be predicated. He
further relates that he is well acquainted with the facts in this case. In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief presents
a chronological summation of the procedural history of the case, and further states that
Appellant’s counsel is unable to raise any arguable issues for appeal. Appellant filed a pro se
brief in which she raised an issue concerning ineffective assistance of counsel.          We have
reviewed the record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).




                                                 3
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion to withdraw is
hereby granted, and the trial court’s judgment in appellate cause number 12-15-00146-CR is
affirmed. See In re Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise her of her right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review or she must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of this opinion or the date the last timely filed motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the
clerk for the Texas Court of Criminal Appeals along with the rest of the filings in the case. See
TEX. R. APP. P. 68.3(a).           Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.

                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered July 6, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JULY 6, 2016


                                         NO. 12-15-00145-CR


                              BRITTANY MICHELLE BARRETT,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0873-12)


                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.

                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JULY 6, 2016


                                         NO. 12-15-00146-CR


                              BRITTANY MICHELLE BARRETT,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0874-12)


                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.

                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JULY 6, 2016


                                         NO. 12-15-00147-CR


                              BRITTANY MICHELLE BARRETT,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0875-12)


                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.

                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.